Filed 11/4/22 P. v. Perry CA1/5

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE




 THE PEOPLE,
                                                                        A164782
           Plaintiff and Respondent,
 v.                                                                     (Solano County
                                                                        Super. Ct. No. FCR353278)
 KENDALE PERRY,
           Defendant and Appellant.




         Kendale Perry (appellant) appeals from an order modifying his
probation to add a term ordering him to pay restitution to the California
Victim Compensation Board (Board). Appellant’s counsel has raised no issue
on appeal and asks this court for an independent review of the record to
determine whether there are any arguable issues. (Anders v. California
(1967) 386 U.S. 738; People v. Wende (1979) 25 Cal.3d 436.) Appellate
counsel advised appellant of his right to file a supplementary brief to bring to
this court’s attention any issue he believes deserves review. (People v. Kelly
(2006) 40 Cal.4th 106.) Appellant has not filed such a brief. We have
reviewed the record, find no arguable issues, and affirm the order.




                                                               1
                                 BACKGROUND
      In August 2020, appellant was charged with committing domestic
violence upon his spouse (Pen. Code, § 273.5, subd. (a)),1 with an allegation
that he inflicted great bodily injury (§ 12022.7, subd. (e)). In May 2021,
appellant pled no contest to the domestic violence count in exchange for
dismissal of the enhancement and a stipulated sentence. According to the
parties’ stipulation at the plea hearing, appellant assaulted his spouse on
July 12, 2020.
      In June 2021, the trial court suspended imposition of sentence and
placed appellant on three years’ formal probation with various terms and
conditions. The court ordered restitution and reserved jurisdiction to
determine the amount of restitution. In July 2021, the People filed a motion
to modify probation to order restitution of $4,166.06 to the Board for
payments made to the victim for medical and/or dental expenses.
      At a September 2021 hearing, the court provided appellant with
records he had subpoenaed from the Board, which had been redacted by the
Board. After briefly reviewing the records, appellant’s counsel requested the
court order appellant be provided with unredacted copies because with the
redactions “there’s no meaningful way for me to try to figure out, you know,
what these bills were potentially for and how they may have been related to
the underlying charge.” The prosecutor argued it was sufficient that the
records showed they were medical bills incurred by the victim on the date of
the offense. The court denied appellant’s request for unredacted records and
set the matter for a restitution hearing, stating appellant “can calendar




      1   All subsequent section references are to the Penal Code.


                                        2
whatever kind of discovery motion that you think is appropriate for that
hearing.”
      The February 2022 restitution hearing was held before a different
bench officer and appellant was represented by new counsel. The People
presented a declaration from the Board’s custodian of records averring that
certified copies of the victim’s medical bills were attached; the billed amount
was $21,735.35; and the Board had paid $4,335.20. The declaration attached
two pages of heavily redacted billing records—one for $21,235.35 and the
other for $500—identifying the victim as the patient and July 12, 2020 as the
date of services.
      Appellant argued the People failed to make a prima facie showing
because the documentation from the Board was so heavily redacted the
nature of services provided could not be determined. After the court found a
prima facie showing had been made, appellant argued he was prevented from
rebutting any showing because the records he received from the Board in
response to subpoenas were also heavily redacted and the court had
previously denied his motion to receive unredacted records. Appellant’s
counsel argued the fact that the medical services were provided on the same
date as the offense “doesn’t mean that all these things that she was treated
for were actually caused by the criminal conduct in this case. We don’t know
if there was anything preexisting.”
      The court ordered restitution as requested, finding appellant failed to
rebut the prima facie showing, noting “the defense asked to have [the
subpoenaed records] un-redacted and that was previously denied, and I don’t
sit as an appellate court for my colleague in that regard.” Appellant filed a
notice of appeal from the order modifying probation to order restitution to the
Board.



                                       3
                                 DISCUSSION
      Appellant was adequately represented by legal counsel throughout the
proceedings.
      The records submitted by the People were sufficient to establish a
prima facie showing. (§ 1202.4, subd. (f)(4)(A)–(B) [amount paid by the Board
to a crime victim “shall be established by copies of bills submitted to the
California Victim Compensation Board reflecting the amount paid by the
board and whether the services for which payment was made were for
medical or dental expenses, funeral or burial expenses, mental health
counseling, wage or support losses, or rehabilitation,” and that amount “shall
be presumed to be a direct result of the defendant’s criminal conduct and
shall be included in the amount of the restitution ordered.”].)2
      Appellant failed to establish entitlement to unredacted records.
(§ 1202.4, subd. (f)(4)(C) [“If the defendant offers evidence to rebut the
presumption established by this paragraph, the court may release additional
information contained in the records of the board to the defendant ....”];
People v. Lockwood (2013) 214 Cal.App.4th 91, 101 [“to obtain the sealed
Board records, the defendant must first ‘offer[ ] evidence’ tending to rebut the
presumption”]; cf. id. at pp. 95, 98, 101–102 [defendant rebutted presumption
by submitting (1) medical records showing that most of the medical expenses
were from a hospitalization five months after the defendant’s assault and, (2)
a declaration by the victim in her divorce proceeding containing evidence of
ongoing domestic violence by the victim’s husband (not the defendant)].)




      2 In fact, for reasons that are unclear from the record, the Board paid
the victim more than the restitution amount appellant was ordered to pay the
Board.


                                        4
                               DISPOSITION
      The order is affirmed.




                                             SIMONS, J.


We concur.




JACKSON, P. J.




BURNS, J.




(A164782)




                                    5